            Case 19-00126              Doc 2         Filed 03/08/19 Entered 03/08/19 22:28:34                                   Desc Stamped
                                                          Summons Page 1 of 1

                                                                         U.S. Bankruptcy Court
                                                                        Northern District of Illinois

             In re:
             Bankruptcy Case No. 18−08572
             JURGITA PAULAUSKAS
                                                                                                             Debtor
             Adversary Proceeding No. 19−00126
             MARIYA MANDRA
             777 TRANSPORT, INC.
                                                                                                             Plaintiff
             v.
             JURGITA PAULAUSKAS
                                                                                                             Defendant
                                                            SUMMONS IN AN ADVERSARY PROCEEDING

             To: JURGITA PAULAUSKAS
             YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of the Bankruptcy
             Court within 30 days from the date of issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
             answer to the complaint within 35 days of issuance.
             Address of Clerk
                                                        Clerk, U.S. Bankruptcy Court
                                                        Northern District of Illinois
                                                        219 S Dearborn
                                                        Chicago, IL 60604
            At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


             Name and Address of Plaintiff's Attorney
                                                        Patrick D Austermuehle
                                                        360 W. Butterfield Rd.
                                                        Elmhurst, IL 60126
            If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

            YOU ARE NOTIFIED that a status hearing has been set at the following time and place:


             Address
                                                        North Branch Court
                                                        1792 Nicole Lane                                     Status Hearing Date and Time
                                                                                                             05/03/2019 at 01:30PM
                                                        Round Lake Beach IL 60073
            IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
            JUDGEMENT BY THE BANKRUPTCY COURT AND JUDGEMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE
            RELIEF DEMANDED IN THE COMPLAINT.




                  Date Issued


                  03 / 08 / 2019

                                                                                            Jeffrey P. Allsteadt, Clerk Of Court



ILNB 2012
